lDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claims 1 and 6-8 invoke 35 U.S.C. 112(f) for the use of means for claim language without appropriate corresponding structure to support the elements of the claim.
Regarding claim 1: 
The claim element “a component for protecting…” invokes 35 U.S.C. 112(f) because the claim elements “a component for controlling…”, that comprise said “a component for protecting…” lacks sufficient structure as noted in the specification or claim limitations of the instant application to perform the respective functions noted.  The claim elements: “a component for emitting…” and “a component for detecting…” that also comprise said “a component for protecting…” are noted as being performed by a “display screen” and a “brightness sensor”, respectively, as described by the specification of the instant application.
The claim element “a component for checking…” invokes 35 U.S.C. 112(f) because the claim elements “a component for controlling…” that comprise said “a component for checking…” lack sufficient structure as noted in the specification or claim limitations of the instant application to perform the respective functions noted.  The claim element: “a component for analyzing…” is noted as being performed by a “brightness sensor” as described by the specification of the instant application.
Regarding claim 6: 
The claim element “a component for receiving…” invokes 35 U.S.C. 112(f) because the claim element lacks sufficient structure as noted in the specification or claim limitations of the instant application to perform the respective functions noted.
Regarding claim 7: 
The claim element “component for receiving…” invokes 35 U.S.C. 112(f) because the claim element lacks sufficient structure as noted in the specification or claim limitations of the instant application to perform the respective functions noted.
Regarding claim 8: 
The claim element “component for controlling…” invokes 35 U.S.C. 112(f) because the claim elements “a component for activating…”, “a component for intermittent activation…” and “a combination of said component for activating and said component for intermittent activation…”, that comprise said “component for controlling…” lack sufficient structure as noted in the specification or claim limitations of the instant application to perform the respective functions noted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 5-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim limitation in independent claim 1: “a component for protecting…” and “a component for checking…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 5-9 are rejected due to their dependency on claim 1.
Dependent claims 6-8 are rejected because they are indefinite for invoking 35 U.S.C. 112(f) as noted above.  This can be corrected by amending the claims as noted above regarding claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Patent No. 8,336,766) in view of Swinfen (U.S. Patent Application Publication 2015/0186857 A1).
Regarding claim 1, Miller teaches:
A system for protecting at least one element of an unattended transaction terminal, referred to as the element to be protected (See Miller Col. 4, Lines 42-47 - describes an automated teller machine [ATM] as a type of unattended transaction terminal and different types of user interfaces that act as security measures), wherein said system comprises at least the following components: 
a component for protecting said at least one element to be protected and interacting with at least one user of said unattended transaction terminal in order to detect an abnormality (See Miller Col. 11, Lines 5-22 - describes a system that uses variations in light radiation as part of the user experience during a transaction to verify authorized user behavior and conditions of the machine and Col. 12, Lines 5-63 - describes the system displaying a warning message on the screen to alert a user to unauthorized conditions of the system as measured by light emitters and sensors), said component for protecting comprising at least the following components: 
a component for controlling at least one parameter for backlighting at least part of said at least one element to be protected (See Miller Figure 9 – elements [66, 126, 128]; Col. 11, Lines 5-40 - describes a system that uses variations in light radiation as part of the user experience during a transaction to verify authorized user behavior and conditions of the machine); 
a component for emitting at least one signal carrying at least one message, relating to said backlighting parameter, to be displayed on a screen of said unattended transaction terminal, said at least one message corresponding to the interacting with the at least one user; and 
a component for detecting an abnormality according to said interacting (See Miller Col. 12, Lines 5-63 - describes the system displaying a warning message on the screen to alert a user to unauthorized conditions of the system as measured by light emitters and sensors), said component for detecting an abnormality delivering an alert 
a component for checking that the detected abnormality represents a fraud on the element to be protected, said component for checking comprising at least the following components: 
a component for controlling a light source external to said element to be protected, said external light source being distinct from the internal light sources for backlighting and from the screen of said unattended transaction terminal; and
a component for analyzing a light intensity relating to the light source, delivering a decision to validate that said detected abnormality represents a fraud on the element to be protected in response to said analyzed light intensity being not in accordance with a reference light intensity (See Miller Col. 4 line 42-59 - describes various user interface devices including at least a display screen showing system generated messages to a user and a keypad allowing said user to respond to said messages or validate operating conditions of the system, Col. 11 line 5 - Col. 13, line 31 - describes the system displaying a warning message on a screen to alert a user to unauthorized conditions of the system, such as a fraud device placed over the card reader, as measured by light emitters and sensors, wherein, said message displayed on the screen is an external illumination that is distinct from the internal light sources backlighting the card reader.  The system prompts the user for input to verify the illumination of lights around a card reader slot to determine if an unauthorized reading device is attached to said card reader.  If an unauthorized device is detected [via radiation sensing devices (128) as shown on the exterior face of the card reader slot], then the system will send a status message to a service provider to indicate an issue with normal operation has occurred and Col. 18 line 33-55 - describes the system using infrared emitters [light source] and cameras to detect a user’s gaze to determine which area of the display screen said user’s eyes are directed, wherein said infrared emitters and cameras are adjacent to said display screen [therefore distinct from it] and the intent of this feature is to reduce the fraudulent interception of inputs from said user).
Miller does not teach:
based on no response to said displayed message being received before expiry of a predetermined time.  This is taught by Swinfen (See ¶ [0201] - describes a system using time expiration as governing user inputs responding to messages displayed on a screen as a security measure in ATMs, and that this practice is normal, or well known in the art).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a timed user response requirement to verify a message from the user interface as noted in Swinfen in the invention of Miller because the use of timeouts is a common practice in ATM transactions.
Regarding claim 5, modified Miller teaches:        
The system according to claim 1, wherein said at least one element to be protected is a keypad or a card reader (See Miller Figure 1 – keypad [32] and card reader [66].  See also the rejection of claim 1 regarding the card reader and keypad).
Regarding claim 6, modified Miller teaches:
The system according to claim 1, comprising a component for receiving at least one triggering command to trigger said component for protecting, coming from a module for protecting said unattended transaction terminal (See Miller Figure 11 and Col. 12, lines 5-63 and Col. 13, lines 1-14 - describes a process of activating the elements [126] and [128] and providing a warning based on the detected radiation is automatically performed, i.e. triggered, when the insertion of a card into the slot is detected).
Regarding claim 7, modified Miller teaches:
The system according to claim 6, wherein said component for receiving a triggering command and/or said component for protecting are implemented in said at least one element to be protected (See Miller Figure 9 and Col. 11, lines 5-27 which teaches where the elements [126] and [128] are installed in the card slot housing [66]).	
Regarding claim 8, modified Miller teaches:
The system according to claim 1, wherein said component for controlling at least one backlighting parameter belong to the group consisting of: 
- a component for activating one or more colours emitted by at least one light source internal to said at least one element to be protected; 
- a component for intermittent activation of at least one light source internal to said at least one element to be protected; 
- a combination of said component for activating and said component for intermittent activation (See Miller Col. 10, Lines 37-49 - describes a system that draws a user’s attention to a certain element of the system by changing the color of the light emitted by said element, flashing said light or using these light output variations in combination with other user sensory outputs [hearing and touch]).
Regarding claim 9, modified Miller teaches:
The system according to claim 1, comprising a component for backlighting at least part of said at least one element to be protected, said component for backlighting belonging to the group consisting of: 
- a light guide around at least part of said element to be protected; 
- a structure composed of a plastic part, connected to at least one light source internal to said at least one element to be protected, placed on an impact-resistant white part;
- a structure composed of a light-diffusing part, connected to at least one light source internal to said at least one element to be protected, a light-diffusing frosted film and an  impact-resistant protective part; 
- a light source disposed under at least one key of said element to be protected, when the latter is a keypad (See Miller Figure 12 – elements [32, 252, 254, 256], Figure 13 – elements [254, 256, 258, 260]; Col. 15, Lines 21-45 - describes a keypad backlighting system that illuminates spaces between and around the keys and contains a light diffusing layer of material that is translucent or otherwise partially limits light transmission).
Regarding claims 10 and 12, Miller teaches:
A method/ computer-readable and non-transitory storage medium, storing a computer program product thereon, which when executed by a processor of a protection system configure the protection system to perform a method for protecting at least one element of an unattended transaction terminal, referred to as the element to be protected (See Miller Col. 4, Lines 42-47 - describes an automated teller machine [ATM] as a type of unattended transaction terminal and different types of user interfaces that act as security measures), wherein said method comprises: 
protecting said at least one element to be protected and interacting with at least one user of said unattended transaction terminal in order to detect an abnormality, comprising (See Miller Col. 11, Lines 5-22 - describes a system that uses variations in light radiation as part of the user experience during a transaction to verify authorized user behavior and conditions of the machine and Col. 12, Lines 5-63 - describes the system displaying a warning message on the screen to alert a user to unauthorized conditions of the system as measured by light emitters and sensors): 
controlling at least one parameter for backlighting at least part of said at least one element to be protected (See Miller Figure 9 – elements [66, 126, 128]; Col. 11, Lines 5-40 - describes a system that uses variations in light radiation as part of the user experience during a transaction to verify authorized user behavior and conditions of the machine); 
displaying at least one message, relating to said backlighting parameter on a screen of said unattended transaction terminal, said at least one message corresponding to the interacting with the at least one user; 
detecting an abnormality according to said interacting (See Miller Col. 12, Lines 5-63 - describes the system displaying a warning message on the screen to alert a user to unauthorized conditions of the system as measured by light emitters and sensors), 
delivering an alert in response to detecting the abnormality; and
checking that the a detected abnormality represents a fraud on the element to be protected, comprising: 
controlling an illumination of a light source that is external to said element to be protected, said external light source being distinct from the internal light sources for backlighting; and 
analyzing a light intensity, relating to the illumination of the light source; and
validating that said detected abnormality represents a fraud on the element to be protected in response to said analyzed light intensity being not in accordance with a reference light intensity (See Miller Col. 11, line 41 - Col. 13, line 31 - describes the system displaying a warning message on a screen to alert a user to unauthorized conditions of the system, such as a fraud device placed over the card reader, as measured by light emitters and sensors, wherein, said message displayed on the screen is an external illumination that is distinct from the internal light sources backlighting the card reader.  The system prompts the user for input to verify the illumination of lights around a card reader slot to determine if an unauthorized reading device is attached to said card reader.  If an unauthorized device is detected, then the system will send a status message to a service provider to indicate an issue with normal operation has occurred and Col. 4 line 42-59 - describes various user interface devices including at least a display screen showing system generated messages to a user and a keypad allowing said user to respond to said messages or validate operating conditions of the system).
Miller does not teach:
based on not receiving a response from the at least one user to said displayed message before expiry of a predetermined period of time.  This is taught by Swinfen (See ¶ [0201] - describes a system using time expiration as governing user inputs responding to messages displayed on a screen as a security measure in ATMs, and that this practice is normal, or well known in the art).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a timed user response requirement to verify a message from the user interface as noted in Swinfen in the invention of Miller because the use of timeouts is a common practice in ATM transactions.
Regarding claims 13 and 16, modified Miller teaches:
The storage medium of claim 12/ method of claim 10, wherein said at least one element to be protected is a keypad or a card reader (See Miller Figure 1 – keypad [32] and card reader [66].  See also the rejection of claim 1 regarding the card reader and keypad).
Regarding claims 14 and 17, modified Miller teaches:
The storage medium of claim 12/ method of claim 10, wherein the at least one parameter for backlighting is selected from the group consisting of: 
- a first parameter for activating one or more colors emitted by at least one backlighting light source internal to said at least one element to be protected; 
- a second parameter for intermittent activation of at least one backlighting light source internal to said at least one element to be protected; and 
- a combination of the first and second parameters (See Miller Col. 10, Lines 37-49 - describes a system that draws a user’s attention to a certain element of the system by changing the color of the light emitted by said element, flashing said light or using these light output variations in combination with other user sensory outputs [hearing and touch]).
Regarding claims 15 and 18, modified Miller teaches:
The storage medium of claim 14/ method of claim 17, wherein the at least one backlighting light source is selected from the group consisting of: 
- a light guide around at least part of said element to be protected; 
- a structure composed of a plastic part, connected to at least one light source internal to said at least one element to be protected, placed on an impact-resistant white part; 
- a structure composed of a light-diffusing part, connected to at least one light source internal to said at least one element to be protected, a light-diffusing frosted film and an impact-resistant protective part; and -7- 
- a light source disposed under at least one key of said element to be protected, when the element to be protected comprises a keypad (See Miller Figure 12 – elements [32, 252, 254, 256], Figure 13 – elements [254, 256, 258, 260]; Col. 15, Lines 21-45 - describes a keypad backlighting system that illuminates spaces between and around the keys and contains a light diffusing layer of material that is translucent or otherwise partially limits light transmission).




Response to Arguments
Applicant's arguments filed on 01/05/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 112:
The amendments to claims 1 and 6-8 fail to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Amending said claims from “means for…” to “a component for…” merely substitutes “means for…” with a generic placeholder and does not resolve the indefinite nature of said claims because the limitations of said claims or the written description [specification filed 12/01/2017] do not clearly link the functions of said claims to particular structure, material or acts.  Therefore, the previous rejection under 35 U.S.C. § 112(b) is sustained.  The applicant’s assertion that a processor is used to execute program instructions to carry out the various means features as shown in paragraph [0110] of the pre-grant publication of the instant application (US 2018/0158040 A1) is moot because said publication is not considered during examination nor is there any mention of a processor, controller or computer in said paragraph [0110].  While it is noted that independent claim 12 does implement a processor to perform the functions of said claim, the limitations of one independent claim [12] are not read into another independent claim [1].   
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Swinfen in the invention of Miller, as a whole.  Applicant asserts that Miller does not disclose: 
"protecting said at least one element to be protected and interacting with at least one user of said unattended transaction terminal in order to detect an abnormality "; or "checking that a detected abnormality represents a fraud on the element to be protected" or "controlling a light source external to said element to be protected, said external light source being distinct from the internal light sources for backlighting and from the screen of said unattended transaction terminal"; 
However, as cited and as a whole, Miller does in fact teach the functions of the claimed invention in the instant application by describing transaction fraud detection measures wherein a transaction terminal is capable of detecting said fraud after an initial interaction between said terminal and a user that first engages with said terminal to initiate transaction protocols by using variations in sensed light at a card reader and displaying a message to said user on a screen that is illuminated (to functionally relay said message), thereby comprising two distinct light sources.  The added citations of Miller also teach additional infrared sensors (that are distinct from said screen and said card reader) functioning to limit fraud by reducing opportunities for user inputs to be intercepted as noted above. 
Applicant also asserts that Miller does not disclose: “analyzing a light intensity relating to the light source, delivering a decision to validate that said detected abnormality represents a fraud on the element to be protected in response to said analyzed light intensity being not in accordance with a reference light intensity”.  However, as cited, Miller also teaches the illumination of a keypad with light emitters and reflected light sensors to detect a fraud device if a reflected light value does not match an expected reflected light value.  Miller further teaches illuminating other transaction areas of the machine by changing the intensity of light, color of light or flashing of light to draw a user’s attention to said areas.  
Applicant also asserts that Swinfen does not disclose: "delivering an alert based on no response to said displayed message being received before expiry of a predetermined time".  However, as cited above, Miller teaches various means for alert delivery and Swinfen teaches an ATM reacting to a lack of user input within a threshold period of time.  The citation of Miller and Swinfen needs to be considered as a whole, not just the sections cited by the examiner.    
For the purpose of examination, ATMs are broadly interpreted to be a type of an unattended transaction terminal, since they are typically unattended (except for maintenance or to resolve a variety of issues that may occur) and they conduct banking transactions. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/CARRIE S GILKEY/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689